Citation Nr: 0031583	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  96-05 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
lumbar spine shell fragment wound residuals, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to an increased disability evaluation for 
dorsal (thoracic) spine shell fragment wound residuals, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Jr., 
Attorney



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from March 1965 to August 
1968.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which 
denied increased disability evaluations for the veteran's 
service-connected lumbar spine shell fragment wound residuals 
and dorsal (thoracic) spine shell fragment wound residuals 
and a total rating for compensation purposes based on 
individual unemployability.  In August 1996, the Board 
remanded the veteran's claims to the RO for additional 
action.  In January 1998, the Board again remanded the 
veteran's claims to the RO for additional action.  The 
veteran has been represented throughout this appeal by 
Kenneth B. Mason, Jr., attorney.  


REMAND

In an August 23, 2000 letter, the RO informed the veteran's 
attorney that the veteran's appeal was being certified for 
appellate review and the veteran's claims files were being 
transferred to the Board.  In August 2000, the veteran 
submitted additional relevant evidence in support of his 
claims.  The additional documentation was received by the 
Board on September 13, 2000.  Additional pertinent evidence 
submitted within ninety days following certification and 
transfer of an appeal to the Board must be referred to the RO 
for review and preparation of a supplemental statement of the 
case unless the benefit sought on appeal may be allowed 
without such referral or the veteran expressly waives his 
procedural right to such a referral either in writing or in 
the record of the hearing on appeal.  38 C.F.R. § 20.1304 
(2000).  The veteran has not waived his right to RO 
consideration of the new evidence.  Therefore, the veteran's 
claims must be remanded to the RO for review of the 
additional evidence.  

The Department of Veterans Affairs' (VA) duty to assist a 
claimant includes obtaining VA treatment records if the 
claimant furnishes information sufficient to locate the 
records.  See Veterans Claims Assistance Act of 2000, PL 106-
475 (November 9, 2000) (to be codified at 38 U.S.C.A. 
§ 5103A); see also VBA's Fast Letter 00-87 (Nov. 17, 2000).  
An August 19, 2000 written statement from the veteran 
indicates that he had been treated for his back shell 
fragment wound residuals on an ongoing basis at the Riviera 
Beach, Florida, VA medical facility.  While some VA clinical 
documentation not previously of record has been submitted by 
the veteran, the Board notes that all available and relevant 
VA treatment records have apparently not been incorporated 
into the record.  In reviewing a similar factual scenario, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the VA should obtain all relevant VA 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

In October 1998, the veteran submitted an application to 
reopen his claim of entitlement to service connection for 
Agent Orange exposure residuals to include ulcerative 
colitis.  He submitted documentation in support of his 
application to reopen.  It appears that the RO has not had an 
opportunity to act upon the application.  The Board finds 
that the issue of whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for Agent Orange exposure residuals to 
include ulcerative colitis is inextricably intertwined with 
the certified issue of the veteran's entitlement to a total 
rating for compensation purposes based on individual 
unemployability given that determinations as to total ratings 
under 38 C.F.R. § 4.16 (1999) require an accurate assessment 
of the industrial and functional impairment associated with 
all of the veteran's service-connected disabilities.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, this case 
is REMANDED for the following action:

1.  The RO should take appropriate steps 
to ensure all current medical treatment 
records, dated since August 1997, 
including but not limited to all 
outpatient clinic notes from the VA 
medical facility at Riviera Beach, 
Florida, are obtained and associated with 
the claims folder.  The RO shall notify 
the veteran of any inability to obtain 
records with respect to his claims in 
accordance with the provisions of PL 106-
475 and VBA Fast Letter (00-87).  

2.  The RO should then review the 
evidence of record.  The RO should also 
ensure that all duty to assist and notice 
requirements of PL 106-475 have been 
complied with.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 1 114 Stat. 2096 (Nov. 9, 
2000); see also VBA Fast Letter (00-87), 
dated November 17, 2000.

3.  The RO should then adjudicate whether 
new and material evidence has been 
submitted to reopen the veteran's claim 
of entitlement to service connection for 
Agent Orange exposure residuals to 
include ulcerative colitis.  The veteran 
and his attorney are to be informed of 
the decision by letter that includes 
notification of the veteran's appellate 
rights.  The issue is not on appeal 
unless there is both a notice of 
disagreement and a substantive appeal.  

4.  The RO should then readjudicate the 
veteran's claims of entitlement to 
increased evaluations for his lumbar 
spine and thoracic spine shell fragment 
wound residuals and a total rating for 
compensation purposes based on individual 
unemployability.  

5.  If the veteran's claims certified for 
review on appeal remain denied, the RO 
should issue an additional supplemental 
statement of the case to the veteran and 
his attorney.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claims.  



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

- 5 -


